IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00026-CV

                         IN THE MATTER OF
                         THE MARRIAGE OF
                 KAREN ROGERS AND ISMAEL ROGERS
                 AND IN THE INTEREST OF J.R., A CHILD


                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-1087-5


                          MEMORANDUM OPINION


      Ismael Rogers attempts to appeal the judgment of the trial court. By letter dated

January 30, 2014, the Clerk of this Court notified Rogers that his notice of appeal

appeared untimely. See TEX. R. APP. P. 26.1(b); 28.4(a)(1). In the same letter, the Clerk

warned Rogers that we would dismiss this appeal unless, within 10 days from the date

of the letter, a response was filed showing grounds for continuing the appeal. Ten days

have passed, and we have not received a response.
        Accordingly, this appeal is dismissed.1

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 27, 2014
[CV06]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).


In the Matter of the Marriage of Rogers                                                             Page 2